 In the Matter Of CLINTONWOOLEN MANUFACTURING COMPANYandTExTILE WORKERSUNION OF AMERICA, AFFILIATEDWITH THEC. I. O.Case No. )C-2/{79.Decided April 13,1943DECISIONANDORDEROn December 31, 1942, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices-andrecommending that it cease and desist therefrom and take certainaffirmative action as set forth in the copy of the Intermediate Reportattached hereto.Thereafter the respondent and the Independent eachfiled exceptions to the Intermediate Report and a brief in support ofits exceptions.The TWUA has filed no exceptions to the findingsand recommendations of the Trial Examiner.During the hearing the Trial Examiner made several rulings uponmotions and upon objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial error was committed.The rulings are hereby affirmed.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board on March 2, 1943, at Washington,, D. C.Therespondent, the TWUA, and the Independent were represented bycounsel and presented argument.The Board has considered theIntermediate Report, the exceptions and briefs of the respondent andthe Independent, and the entire record in the case and hereby adoptsthe findings, conclusions, and recommendations made by the TrialExaminer, with the following exceptions, qualifications, and additions:1.The Trial Examiner found, and we agree, that the presence ofWhite and Kimball at the TWUA organizational meeting of September7 and White's advocacy at that meeting of the formation of an "inside"union operated as a restraint upon the employees' freedom of choiceof a bargaining representative.The respondent excepted to this find-ing on the ground that White's supervisory authority Was so minorthat employees at the meeting could not hive regarded White as thespokesman of the respondent.We find no merit in this contention.'The respondent conceded that White was a -"supervisor in the spinning49 N. L.R. B, No. 4.11 12DECISIONS OF,NATIIONAL LABOR RELATIONS BOARDroom."When White spoke at the meeting in question, asserting thatthe employees did not need an outside organization and implying thatthey could win more concessions from the respondent if they formedan unaffiliated union, he openly identified himself as a foreman atthe respond'ent's plant.This took-place in the presence of Kimball,-the resporideiit's secretary'treasurer, whose attendance at the ineetiing.Was wholly unexplained by the respondent.'Kimball made no effortto repudiate for the respondent White's statements of preference foran inside union, or to contradict White's claim that he was one of therespondent's foremen.Under the circumstances, we are satisfied thatthe employees who attended the TWUA meeting in question had "justcauseto believe" 2 that White represented the respondent in advocatingthe formation of a companyunion inpreference to joining an affiliatedorganization;and we find that the respondent is responsible for White'sconduct on this occasion.We agree with the Trial Examiner thatthe respondent thereby' materially supported the Independent, whichwas atthat time in its critical formative p'eriod.3We further findthat by the conduct of White and Kimball at the TWUA meeting 'onSeptember-7-the -respondent interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7of the Act.2.The TrialExaminerfound that on November 21, 1941, the re-spondent discriminatorily discharged Anna Pratt and thereafter re-fused to reinstate her.In so finding, the Trial Examiner relied sub-stantially upon his conclusions that Pratt was not responsible for the'interruption of production caused by the run-out of'two machines onNovember 18, and that the finisher-tender and foreman shared withPratt the responsibility for the poor work identified in the spinningroom on November 21 as the product,of Pratt's machine No. 1.Weare unableto agree with either of these conclusions.Pratt admittedthe two run-outs on November 18, 1941, attributing her inattentionto the machines-to her other regular ditties and to the fact that duringthe course of the evening there was a failure in the supply of woolin the chutes from which she fed these two machines. The respondentcontends, however, and Pratt conceded, that she had no responsibility tokeep up the supply of wool in the chutes, but that it was her princi-iThe respondent had instructed its foremen_and salaried supervisory employees notJo attend the organizational meeting ofthe TWIIA.s See N. L R. B vLank-Belt Co,311 U. S. 584.3Like the Trial Examiner,we do not credit the vague and generally unsupportedtestimony of Mahrle to the effect that,during the period of a week or more prior to theSeptember 7 meeting,petitions whereby the signers expressed a desire to form an inde-pendent union had been widely circulated among the respondent's employees and signedby a majority of them.Even if we credited the testimony that a majority of the respond-ent's employees had signed the petition before the September 7 meeting,itwould notalter our conclusion that the conduct of White and Kimball,above described,furnishedsubstantial impetus to the formation of the Independent,which at best bias an inchoateorganization until September 9, 1941. CLINTON WOLOLLEN MANUFACTURING COMPANY-13pal responsibility, as feeder-tender, to shut down any machine assignedto her charge if for any reason the supply Of wool in the feeder wasreduced to a level below that required for the safe operation of hermachine.This she admittedly did not do. The poor -work discoveredon November 21, which the respondent contends precipitated her dis-charge, was not detected until it reached the spinning room, where-itcaused interruption of production and spoilage.Although the finisher-tender has some opportunity to observe the fineness of the thread and,if the presence of thin thread becomes known to her, a duty to warn thefeeder-tender or shut off the machine, the record is clear that the fine-ness of thread in the absence of complete run-out, is not easily detect-able by.-sight alone and that the constant attention and appraisal of thefineness of the thread on each machine does not constitute-an essentialpart of the finisher-tender's duties.The foreman's many duties in thedepartment preclude his constant attention to the thread on any onemachine.Thus, it is clear that Pratt alone was responsible for thepoor work discovered on November 21. Pratt's foreman testified thatshe had been frequently reprimanded for low feeding on her machines.'This she did not deny.. The respondent had recognized low feeding asone cause for conspicuous, failing in its production standards. In thefall of 1941 it took steps to identify, employees responsible for thisand other kinds of poor work and to eliminate these defects.Upon thebasis of the whole record,'we conclude that the faulty work discoveredon November 21 and traced to machine No. 1 was reasonably attributedto Pratt's careless performance of her duties after adequate warning.'Under these circumstances, although the case is not free from doubt,we conclude and. find that the respondent did not discharge AnnaPratt because of her participation in the organizational activity ofthe TWUA and her continued preference for that organization. ,Wewill therefore dismiss the complaint insofar as it alleges that the re-spondent discriminated against Anna Pratt.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Clinton Woolen Manufac-turing Company, Clinton, Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from :-(a)Dominating or interfering with the administration of ClintonWoolen Workers, or with the-formation or administration of any otherlabor organization, and from contributing financial or other supportto said labor organization or to any other labor organization;(b)Recognizing Clinton Woolen Workers as the representative ofany of its employees for the purposes of dealing with the respondent 14DECISIONS 'OF' NATIONAL LABOR RELATIONS, BOARDconcerning grievances, labor disputes, wages; rates of pay, hours of em-ployment, or other conditions of employment;(c)Giving effect to the contract of September 16, 1941, or to thecontract of August 12, 1942, with Clinton Woolen Workers, or to anymodification, extension, supplement, or renewal thereof, or to anysuperseding contract with said labor organization which may now bein, force;,,. ,' , .-'(d) Discouraging membership in Textile' Workers Union of `Amer-,ica, affiliated with the Congress of Industrial Organizations, or anyother labor 'organization of its employees, by discharging any of'itsemployees or in any other manner discriminating in regard to theirhire and tenure of employment, or any term or condition of theiremployment;.(e) In any other manner interfering tivith, restraining, or coercing itsemployees in the exercise of the right to self-organization, to form,join, or assist labor organizations; to bargain collectively through rep-resentatives of their own choosing, and to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aid orprotection.as guaranteed';in' Section 7 of the Act. ---2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from and completely disestablishClinton Woolen Workers as the representative of any of its employeesfor the purpose of dealing with-the respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment, or other con-ditions of employment;-(b)Offer to Robert Pratt, August J. Feldkamp, Robert M. Crosby,Auneta A. Walton, and Max J. Jedele immediate and full reinstatementto their former or substantially equivalent positions, without prejudiceto their seniority and other rights and privileges;(c)Make whole Robert Pratt, August J. Feldkamp, Robert M.Crosby, Auneta A. Walton, and Max J. Jedele for any losses of pay theymay have suffered by reason of their respective discharges by the pay-ment to each of them of a sum of money equal to that which he or shenormally would have earned as wages during'the periods from therespective date of the, discharge to the date of the offer of reinstate-'ment by the respondent, less his or'her net earnings during such period;(d)Make whole Robert W. Walton for, any loss of pay he may havesuffered by reason of his-discharge by payment to him of a sum of moneyequal to that which he normally would have earned as wages during theperiod from the date of his discharge to the date subsequent to hisdischarge when he was first employed in the position which he held atthe time of the hearing in this proceeding, less his net earnings duringsuch period;` CLINTON WOOLEN" MANUFACTURING COMPANY15(e), Upon application by Junior J. Feldkamp within forty (40)days after his discharge from the armed forces of the United States,offer him immediate and full reinstatement to his former or a substan-tially equivalent position, without prejudice to his seniority and otherrights and privileges;-(f)Make whole Junior J. Feldkamp for any loss of pay he mayhave suffered by reason of his discriminatory discharge, by paymentto him of a sum of money equal to the amount he would normally haveearned as wages during the periods:, (1) between the date of JuniorJ. Feldkamp's discharge and the date of his induction into the armedforces; and (2) between a date five (5) days after Junior J. Feld-kamp's timely4 application for reinstatement and the date of theoffer of reinstatement by the respondent, less his net earnings duringthose periods;'(g)Reimburse each of its employees who were members of ClintonWoolen Workers for all the dues, if any, which it has deducted fromhis or her wages on behalf of Clinton Woolen Workers;(h) Post immediately in conspicuous places in its Clinton, Michi-gan, plant, and maintain for a period of at least sixty (60) consecutivedays from the, date -of posting, notices to its employees stating : (1)that the respondent will not engage in the conduct from which it isordered to ,cease and desist in paragraphs 1 (a), (b), (c), (d), and(e) of this Order; (2) that the respondent will take the affirmativeaction set forth in paragraphs 2 (a), (b), (c), (d), (e), (f), and(g) of this Order; and (3) that the respondent's employees are free tobecome or remain -members of Textile Workers Union of America,affiliated with the Congress of Industrial Organizations, or any otherlabor organization of their own choice and that the respondent willnot discriminate `against any employee because of membership oractivity in said labor organization;(i)Notify the'Regional Director for the Seventh Region in writingwithin ten (10) days from the date of the receipt of this Order whatsteps the respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that the respondent has engaged in unfairlabor practices by discriminating in regard to the hire and tenure ofemployment or terms or conditions of employment of Anna Pratt onNovember 21. 1941.INTERMEDIATE REPORTMr. C. Thomas Downs,for the Board.Mr. James H. SpencerandMr. Renville TVheat,of Dykema,, Jones & Wheat,2746 Penobscot Building, Detroit, Michigan, for Clinton Woolen ManufacturingCompany.,A As provided in paragraph 2 (e) of this Order. 16DECISIONS OF NiATIUIN,ALLABOR RELATIONS BOARDMr. August W. Baler,611. Huron, Street, ;Toledo, Ohio, for Textile WorkersUnion of America.Mr. L. B. Kuney,Adrian, Michigan, for Clinton Woolen Workers.STATEMENT OF THE CASEUpon a third amended charge, duly filed on October 23, 1942, by Textile WorkersUnion of America, affiliated with the C. I. 0., herein called the TWUA, theNational Labor Relations Board, here! n-called,the Board, by the Regional Directorfor the Seventh-Region (Detroit, Michigan), issued-its complaint dated November10, 1942, against ClintonWoolen Manufacturing Company, herein called therespondent, alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of Section 8 (1),(2), and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accompanied bynotice of hearing, were duly served upon the respondent, the TWUA,.and ClintonWoolen Workers, herein called the Independent.In respect to the unfair labor practices, the complaint alleged in substance thatthe respondent (1) dominated and interfered with the formation and adminis-tration of the Independent; (2) discharged eight named employees because oftheirmembership in and activities in behalf of the TWUA; (3) by these andother acts and conduct interfered with, coerced, and restrained its employeesin the exercise of the rights guaranteed in Section 7 of the Act.The respondent in its answer to the Board's complaint, filed on November 21,1942, with the Regional Office of the Board, denied that it had engaged in anyof the alleged unfair labor practicesIt admitted that it recognized the Inde-pendent as bargaining representative of,its employees and executed a contractwith it, and that, pursuant to the terms of the aforesaid contract, it terminatedthe employment of seven of the employees named in the complaint ; it asserted,however, that at the time it granted recognition to the Independent and executeda contract with it, the Independent represented a majority of its employees-Pursuant to notice, a hearing was held on November 30, and December 1, 2, 3,and 4, 1942, at Clinton, Michigan, before the undersigned, the Trial Examinerduly designated by the Acting Chief Trial Examiner. All parties were repre-sented and participated in the hearing.Full opportunity to be heard, to examineand cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the opening of the hearing, the Independent filed a petition to intervene,which was granted. In its petition it denied that the Independent was dominated'by the respondent or that the respondent had contributed financial or other sup-port to it.Near the conclusion of the hearing, the parties were afforded an opportunityto argue orally before, and to file briefs-with, 'the undersigned.All parties werethereafter represented in oral argument before the undersigned, and all partieswaived the filing of briefs with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes, in addition to the above, the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Clinton Woolen Manufacturing Company, is a Michigan cor-poration, having its principal office and place of business in Clinton, Michigan.It is engaged in the manufacture of woolen cloth approximately 95 percent of CLINTON WOOLEN MANUFACTURING COMPANY17which is manufactured for the United States Navy. During the^peiiod,-froniSeptember 1, 1941, through March 1, 1942, it purchased commodities, goods, andraw materials for use in manufacture in excess of $300,000 in value, of whichapproximately 75 percent was shipped to its plant from places outside the Stateof Michigan.During the same period, it sold finished and partly finished productsin excess of $600,000 in value, approximately 90 percent of which was shippedto places outside the State of Michigan. It employs approximately 230 persons.The respondent admits that it is engaged in commerce within the meaning ofthe Act.'II.THE ORGANIZATIONS INVOLVEDTextileWorkers Union of America is a labor organization affiliated with theCongress of Industrial Organizations, admitting to membership employees of therespondent.ClintonWoolen Workers is an unaffiliated labor organization admitting tomembership employees of the respondent.IIITHE UNFAIR LABOR PRACTICESA Chronology of eventsAlthough the business of the respondent was established in 1866, there isno evidence of organizational activity among its employees prior to September1941.On September 7, 1941, the TWUA held its first organizational meetingfor employees of the respondent, at the local high school building in Clinton,Michigan, a town of some 1200 inhabitants. This meeting was advertised bythe distribution of handbills on September 6, at the gates of the respondent'splant, and was attended by approximately 100 persons, most of whom wereemployees of the respondent.Among those attending were C L. Kimball, therespondent's secretary-treasurer, and John DudleyWhite, a supervisory em-ployee of the respondent? The meeting was advertised as an organizationalmeeting for employees of the respondent, but no check was made to ascertainwhether those attending were employees and no one was excluded from themeeting.The meeting of September 7 was presided over by August W. Bahr, TWUArepresentative, who had come to Clinton for the purpose of organizing the re-spondent's employees.During a question and answer period which-followed'These findings are based on a stipulation entered into by counsel for the Board andcounsel for the respondent, and a stipulation of the parties.2White was a machine "fixer" in the dressing and spooling department, under ForemanHartley Simpson, and was paid on an hourly wage basis whereas foremen were paid ona salary basis.He had no authority to hue or discharge an employee, but in the absenceof Simpson who supervised moie than one depaitment, carried out Simpson's instructionsSeveral employees testified that White was a foreman or supervisor, and Bahr testifiedwithout contradiction that at the TWUA meeting of September 7, White stated that bewas a foreman. Theodore B Nilsen, the respondent's general manager, testified thatWhite was not a foreman* but that he was given one of the notices directed to supervisorypersonnel "rather than have hint attend any further meetings with any question abouthis status," and that having instructed White not to attend meetings of the TWUA, "wehad to instruct him also not to attend Independent union meetings."When questionedon cross-examination concerning White's duties and authority, Nilsen was 'exceedinglyevasive.White was excluded from membership in the Independent, whereas machine fixersgeneially were admitted. It was stipulated by counsel for the Board and counsel for therespondent that White was a supervisor. In view of this stipulation and on the basisof the entire testimony, the undersigned is convinced and finds that in addition to hisduties as a "fixer," White exercised supervisory functions and was regarded by the em-ployees as representative of management._ '18DECISIONS OF NATIONAL LABOR RELATIONS BOARDan organizational speech by Bahr, Supervisor White stated,that the respondent'semployees were satisfied with existing conditions and did not need the CIO,or an outside labor organization, but could form a union of their own, andinto Clinton." $AfterWhite had spoken and, when Bahr started to pass,out TWUA mem-bership cards,White and Kendall left the meeting and a majority of those inattendance left at or about the same time. Some of the employees who remainedsigned TWUA cards.On the day following the September 7 meeting, Bahr called at the offices ofthe respondent and conferred with Theodore B Nilsen, the respondent's generalmanager and vice-president, and Norman F. Haas, the,, respondent's personneldirector.A stenographic report was made of the, conference without objectionfrom Bahr, who testified: "I believe I told them I couldn't have any objection.Itwas their ofiice.;'t Bahr told Nilsen that company officials had been presentat the meeting of the prior day,' and that because'of their presence the employeeswere "generally" afraid to join the TWUA,' and requested that a notice be postedin the plant setting forth employees' rights to join a union of their own choosing,as defined in the Act. Nilsen advised Bahr that no employee would be dis-criminated against because of union activity but did not agree to post a notice,as suggested, directed to the employees generally.Nilsen did, however, read toBahr a notice addressed to all supervisory personnel which had been preparedby the respondent prior to the conference and which stated :Within the last few days it has come to our attention that attempts arebeing made to unionize this plant. In view of the current efforts alongthis line, the Company feels that it should clarify its position.This Companymust,and does remain strictly impartial to any attempts at unionization.We do not take a stand for or against such efforts.As a supervisor you area represental ive of the company and as we understand it, you are not eligiblefor union membership.We are therefore advising you to take a neutralstand on this issue.You are not to advise any employee whether he shouldor should not join any union. - If-these instruction are not clear see us atonce.The above notice was handed to each of the supervisors and foremen and to-office employees, by Haas, shortly after the conference with Bahr, but was not3This finding-is based on the testimony of Bahr, Anna Pratt, and Georgia Pratt. Bahrtestified thatWhite stated that they "didn't need the CIO or an outside organization,"that "they could organize a company union and the Company was willing and ready todeal with such a union," and that he (White) "felt that now was the time, that the CIOhad come into Clinton, to do it." Anna Pratt testified,that "Mr Bahr and Mr White hadquite an ai gument"and "White told Mr. Bahr that they did notwant theCIO in andand that now that the woikers could form a union of their own and get a lot more outof the null if they would form this union,seeing thatthe CIOhad come into Clinton"Georgia Pratt's testimony was in similar vein.White, though testifying subsequently tothese Board witnesses,made no specific denials of the statements thus attributed to himand testified that he asked Bahr why, if the employees weie satisfied with exisitug condi-tions, it was necessaiy foi an outside organization to attempt to organize themIlefurther testified that at the time he attended the TWUA meeting, lie "presumed" he waseligible for membership.°Nilsen testified that he had thought that he had instructed all foremen not to attendthe meeting,and Whitetestified that although lie received no such instructions,he under-stood that the foremen geneially were so directed.5Balir, testified that lie was advised by employees remaining at the September 7 meet-ing that ,some of those who left the meeting at the same time as Kimball were afraid tosign up with the TWUA because of the presence of company officialsI CLINTON WOOLEN, MANUFACTURING 'COMPANY49posted in the plant or otherwise directed by the respondent to the attention ofthe employees generally.Robert Pratt testified that it was common knowledgeamong the employees that foremen had received the aforesaid notice.On September 9, two clays after the TWUA meeting, a meeting for the purposeof organizing an independent union was held at the local school building.Priorto this meeting, Benjamin Mahrle, Sr., Everest Phrlo, and Gerald Ogden, em-ployees of the respondent, saw Nilsen outside the latter's office and requested himto shut the plant down that night "as they represented a majority of the Com-pany employees and wished to hold a meeting."Nilsen testified that he refusedthe request and advised these employees that the plant would run as usual, andthat Ogden replied that "they were going to shut the plant down by walkingout that evening at 8 o'clock."According to Nilsen, whose testimony is credited,he advised them that he would not be a party to this action and that, "anymeetings they i might have would not be sanctioned on Company property orCompany time."Nilsen later instructed the foremen to "see that anyone thatleft the plant rang out, and that anyone that wanted to remain in the plant andwork, that the things were to be kept going."At 8 o'clock that evening all but about 12 or 15 of a total of 80 or 90 employeeswho worked on that shift left the plant, after "ringing out" in the customarymannerThose remaining continued on their jobs.Ogden testified that priorto the employees leaving their jobs, lie asked the respondent's chief engineer toclose the plant and the engineer refused stating that he had orders to continueoperations.Ogden testified : "We asked him what would happen if we pulledthe switch.He said somebody would get a sock in the nose "The meeting of September 9 was arranged by Mahrle,aged 53, who testifiedthat he had worked for the respondent"off and on"since he was 16 years old.Prior to this meeting, at the suggestion,of a Mr. Preston, president of an inde-pendent union at a nearby plant, he had conferred with L. B. Kuney, an attorneywho represented certain unaffiliated unions, on methods of organizing an inde-pendent union and had circulated petitions prepared by Kuney among the re-spondent's employees to determine whether or not they favored the formation ofan independent union a Both Mahrle and Gerald Ogden testified that they haddiscussed the formation of an independent union with Preston and that there hadbeen discussion among the respondent's employees of forming an independentunion for a year or more prior'to September 1941.Ogden further testified thatactual organization of the Independent began at or about the same time that theTWUA started its organizational campaign in Clinton,and Mahrle testified'similarly.Mahrle presided at the opening of the September 9 meeting,explained that itwas for the purpose of organizing an inside or company union, and introducedeMahrle was extremely vague as to the date when he began the circulation of thepetitions,fist testifying that he did not remember whether it was in 1940 or 1941, latertestifying that it was about the same time that the TWUA began is organizationalactivityin Clinton,and still later,in response to a leading question by counsel for theIndependent,stating that he first saw Kuney and received the petitions prior to LaborDay, 1941There is no evidence, however, that any employee signed the Mahrle petitionprior to the date of the first TWUA meeting.Glen H. Van Auker testified that he signedthe petition 2 or 3 days prior to the September 9 meeting of the Independent;Lynn K.McIntyre testified that he signed it on the same day of the meeting; Robert Pratt testifiedthat the petition was circulated on the night following the first TWUA meeting.Uponthe basis of the entire testimony,the undersigned is convinced and finds that the Mahrlepetition was not circulated until after the announcement of the first TWUA meeting.The petition itself was not offered in evidence,Mahrle testifying that he did not knowwhat became of it.531647-43-vol. 49-3 20-DECISIONS OF NATIONAL LABOR RELATIONS BOARDKuney' who invited those who wanted to join to pay their initiation fees.7 Amotion to organize under the name of Clinton Woolen Workers was adopted, anda number of employees paid an initiation fee of $1 for which they were givenreceipts, no membership or authorization cards having been printed at that time.Van Auker testified that these fees were paid to three or'four employees who wereat that time acting without any specific authorization, and that the meeting"started" after a majority of the respondent's employees had paid an initiationfee."A Board of Directors was nominated and elected by a voice vote, withoutopposition, and was authorized to sign articles of incorporation.At the close ofthe meeting, the directors chose from among their own number the followingofficers : Gerald Ogden, president ; Glen H. Van Auker, vice president ; Lynn K.McIntyre, secretary ; Harold House, treasurer ' McIntyre as secretary signed acopyof the minutes of the meeting which had been prepared prior to the meetingby Kuney.He testified that he read the minutes thus prepared and "they wereas the proceedings were."The appropriate officers signed articles of incorporationwhich also had been prepared prior to the meeting by KuneyThe meeting lastedapproximately 1 hour 0 and, according to Van Auker, was attended by about 140employeesOn the following day, September 10, Nilsen received a letter dated September 9and signed by Ogden as president of the Independent 10 which stated : "Al thepresent time our total membership in your plant exceeds one hundred, our unionnow 'represents considerable more than a majority of your employees."li 'Theletter also set forth 13 specific "demands" submitted for the respondent's "ap-proval and acceptance" and requested a meeting with representatives of the man-agement.On September 11, Nilsen acknowledged the letter and agreed to meetwith Independent representatives "as soon as such a meeting can be arranged."Nilsen thereafter set Sunday noon, September 14, as the time for the meeting.The TWUA has scheduled a meeting on the same day'at 2 'o'clock p in 'and Nilsenadmitted that be had seen a handbill"advertising the TWUA meetingHe stated,that he chose Sunday for the meeting because the plant was not at that time in7 Alahrle testified that having arranged for the first meeting and "got the thing started"he "called it a job "Theie is no evidence that he was thereafter active in the Independent.--8 In answer to the question, ".how did they know just what constituted a completenot of the employees?'Van Aul:er testified, "well, I didn't'have any knowledge of that.They had an estimated majority, I would say "Van Auker also testified that Kuneyread,the bylaws and they were approved "after it was asceitained that we had a majorityof the eligible woikers." 1liclntyie testified that employees paid their initiation feeswhile Kuney was reading the bylawsIioidever, the minutes of the first meeting of theIndependent's Board of Directors which took place following the general meeting onapproved the same to be submitted to the members at a special meeting to be held "It is clear therefrom and the undersigned finds that the bylaws weie not approved at themeeting of September 9, or prior to September 10, the date of the second meeting of theIndependentThe time chart of the respondent which was received in evidence shows that most ofthe employees who left the plant on this occasion were absent from their jobs 1 houror a few minutes less10Nilson testified that the letter was handed to' him by OgdenOgden, However, testi-fied that Kuney sent the letter of September 10 and that he had not read it; later, oncross-examination, he testified that he may have seen the letter in Kuney's office and thatitwas already prepared when he saw it-'Authorization cards were not printed until September 11 or 12, and therefore theclaim of a majority in the letter of September 9 must have rested on the payment of initia-tion feesThe record does not disclose how many had paid initiation fees on that dateItwas stipulated, however, that there were appioximately 160 "paid up" members ofthe Independent on September 14, at the time of the conference with representativesofmanagement, and that on that date there were approximately 257 employees eligiblefor membership in the Independent. CLINTON WOOLEN MAN'UFACT'URING COMPANY21operation on Sundays, and because approximately,50 percent of production wason government orders 12The conference of September 14 was attended by the Independent's entire Boardof Directors and its attorney, Kuney, and by Nilsen, Haas, and Kimball. The'Independent presented cards and advised Nilsen that there were 148 signedauthorization cards of employees who had paid their initiation fees, 11 cards signedby employees who had not paid their fee, and S cards which did not bear signa-tures but represented employees who had paid initiation fees but had not signedcards, or- a total representation of 168 employees.Nilsen admitted that he didnot count the cards but testified that he made a "spot check," without comparisonwith the pay roll, to see if the cards bore names of employees.Nilsen testified :I had known these individuals on the Board since the time I had comewith the company I had never had any reason to question the word of anyof them, they are all reputable peopleMost of them have been in theemploy of the Company for a long time, and I didn't see any necessity forcounting each card in that group.On the basis of the representations thus made and without further investiga-tion of the Independent's claim of a majority, the respondent immediately recog-nized the Independent as sole bargaining representative of its employees andduring the same conference, which lasted approximately 4 hours, negotiated acontract with the Independent.A contract proposal which had been preparedprior to the meeting by Kuney and which incorporated the demands made in theletter of September 9, afforded the basis for negotiations.Both Van-Auker andMcIntyre testified that they had not seen the contract prior to its presentationby Kuney at this conference, although Van Auker _ testified that some of thedirectors had seen a contract similar to the one proposed at Kuney's office some-time prior to the meetingVan Auker further testified that the proposed contractwas not discussed with employees prior to the meeting 13 The contract thus pre-pared, by Kuney proposed,titter alga,a 10 cents an hour general wage increase,and a closed shop with check off of union duesThe respondent opposed the 10,cents an hour wage increase and proposed a 10 percent increase instead whichwas accepted by the Independent. It was also agreed that a quarterly bonuswould be paid by the respondent, the amount to be determined by joint conferenceof Independent and management representatives upon the basis of the respond-ent's earnings,14 and that time and one-half would be "paid for work done on12Van Auker testified that he was advised of the meeting by McIntyre.McIntyre,however, testified that be first learned of the meeting when advised of it Sunday morningby Van Auker, and that lie knew nothing of the circumstances which led to itOgdentestified thatKuney made the "arrangements" for the meeting.Nilsen testified thathe met Kuney for the first time at the September 14 conference.11Robert Wilson Walton, a Board witness, testified that at the meeting of September 9,Kuney "read over something that lie would like to have drawn up for a contract, whatthe Union intended to do for the employees in the mill," and the Independent's letterstated,with refeience to the `demands' set forth in the letter, "At a meeting of allthe members of the Clinton Woolen Workers held September 9, 1941, at the High SchoolAuditorium, the following demands were prepaied by the members of the Union . .Inview of the testimony of McIntyre and Van Auker, the minutes of the first meeting, whichmake no reference to "demands' or contract proposals, and the fact that the meetinglasted only an hour, the undersigned is convinced and finds that the demands set forthin the letter were not lead of discussed in the meeting of September 9 or with employeesgenerally pilot to the conference of September 14.14For a period preceding the execution of the contract by the Independent and therespondent, the employees had received a /15 percent bonusThe first bonus paid pursuantto the terms of the contract was only 71]2 percentThe employees, therefore, for at leastthe first quarter after the contract received an actual increase in earnings of only 21/3percent- 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDSundays and holidays regardless of whether such time was in excess of a 40-week.The respondent agreed to the closed-shop and check-off provisions 16 withthe modification that the respondent would have a 30 day period in which todecide whether to retain or discharge a new employee.16 It was further agreedthat since the contract as approved was to be submitted to the members of theIndependent for ratificatiop, the respondent would close its plant for a time onSeptember 16 to enable employees to attend a meeting for this purpose.Pursuant to this agreement, the respondent closed its plant for one hour onSeptember 16.The following notice Iwas posted in the plant prior.to the Itide-pendent meeting of that date :The Clinton Woolen Workers Union has demanded that'the Company slfutdown from 3: 30 p. m. to 4: 30 p. in. today in order thatallmembers mayattend a meeting at the school auditorium during the shut, down.In com-pliance with this demand' the plant will be closed during this period.Allemployees will punch out at 3: 30 p. in and work will resume after themeeting.-CLINTON WOOLEN MANUFACTURING COMPANY.All employees, whether or not they were members of the Independent,` werethus required to leave the plant for a period of 1 hour, and the respondent de-ducted from their pay for the time lost.The contract agreed upon by repre-sentatives of the parties`at the September 14 conference, was read at the meetingof September 16 and was ratified by a voice vote. It was signed on that samedate by representatives of the parties, and a notice was posted in the respondent'splant which set forth the more important terms of the contract and stated thatemployeeseligible for membership in the Independent who had not signed mem-'bership cardsand paid dueson or before September 20 "will no longer be em-ployees of the company "This notice was signed by Ogden as president of theIndependent.Itwas provided in the contract thus executed by the respondent and theIndependent that it should remain in effect "until October 1, 1942, or until suchdate as the parties may mutually agree upon from time to time, pursuant to theprovisions of the National Labor Relations Act."On or about August 17, 1942,Bahr wrote to the respondent stating that the TWUA represented a majority of,the respondent's employees, and advising the respondent that it should notenter into a collective agreement with any other labor organizationOn August22, 1942, the respondent acknowledged Bahr's letter and stated:Your letter indicates that you do not know that a new agreement with theClinton Woolen Workers was concluded on August 12, as the result of nego-tiations commencedsometimeprior thereto.-We would not have concluded this agreement if we had not been satisfiedthat Clinton Woolen Workers was the proper representative of our employees.15 Other provisions of the contract as agreed upon gave the Independent the privilegeof operating candy vending machines in the respondent's plant, all profits therefromto be retained by the Independent.These machines, however, were never installedTherespondent also agreed to erect bulletin boards in its plant for the exclusive use of theIndependent."Nilsentestified concerning the respondent's acceptance of the closed shop* "We arein a district where the closed shop is prevalent, it seemed to us that it was an inevitablething, and rather than enter into a lot of controversy and have a lot of ill feeling, whichin turn might reflect in our operations,we decided we might just as well give them theclosed shop."Nilsen testified that he insisted that all eligible employees be admittedto membership in the Independent,under the closed shop provision. CIAINTON WOOLEN MANUFACTURING COMPANYThe contract executed by the respondent and the Independent on August 12,1942, contained most of the provisions of the original contract, the only essen-tial change being that the employees were granted an additional 10 percent gen-eral wage increase.Ogden testified that the new agreement was executed priorto the expiration date of the first contract because it appeared that wages mightbe "frozen" by government order.B. The dischargesPursuant to terms of the contract executed September 16, 1941, all of therespondent's employees eligible for membership were required to affiliate'withthe Independent as a condition of employment 17 In January and February, 1942,however, there was a resurgence of TWUA activity and a number of employeessigned TWUA membership cards.On February 13 and on February 16, 1942, meetings of the Independent's direc-tors were held during working hours at a public building in Clinton, and certainemployees suspected of TWUA activity were taken from their jobs and broughtbefore the directors for "trial."McIntyre testified that "there were certain mem-bers of the organization that were trying to undermine us", and they were broughtbefore the Directors to "clear their skirts if they could."Ogden testified that headvised the foreman of the weaving department that he was taking the men.Questioned, "Didhe object to'their going?" Ogden testified, "I didn't wait for hisanswer. I just went down and got them." Van Auker testified that the meetingswere held during working hours of at least some of the directors and that they,"all rung out."Employees thus called from their jobs during working hourswere paid for the time lost by the Independent.It is clear from all the testimony, and the undersigned finds, that the action ofofficers of the Independent in taking employees from their jobs during workinghours and in absenting themselves during working hours, was not resisted bythe respondent and the respondent did not thereafter discipline or penalize theseofficers for their action in thus interrupting production.As a result of the February 13 and February 16 meetings, the following em-ployees were expelled from membership in the Independent : Robert Pratt, AugustJ.Feldkamp, Junior J. Feldkamp, Robert M. Crosby, Max J. Jedele, Auneta A.Walton, and Robert W. Walton: The respondent was notified in writing thatthese employees had been expelled from membership in the Independent and uponreceipt of this'notice the respondent immediately discharged each of the namedemployees.Robert Pratt, August J. Feldkamip, Junior J Feldkamp,1$ and RobertM. Crosby were discharged on or about February 13, 1942, and Max J. Jedele,Auneta A Walton, and Robert W. Walton on or about February 16, 1942. All ofthese employees had signed membership cards in the TWUA and had been ap-'pointed on the TWUA's organizing committee, except Jedele who belonged to a CIOorganization before employment by the respondent some 4 months prior to hisdischargeRobert Pratt testified that at the time of his discharge, Haas informedhim that he "had nothing against" him and that his work was always good, "asfar as he knew."August J. Feldkamp testified that Haas, on the occasion of hisdischarge, stated that "he was sorry that he had to give me my check, because itwould slow up production."it17The appropriate unit as stated in the contract was comprised of all "production andmaintenance hour time employees, not including watchmen, police and the supervisoryforce . .18 Subsequent to his discharge Junior J Feldhamp was inducted into the armed forcesof the United States. '24DECISIONS OF NATIONAL LABOR RELATIONS BOARD4After his discharge,Jedele asked Ogden for a"rehearing"of his case and Ogdensaid he would refer the matter to the Independent's directors since he did notthink, that Jedele "had anything to do with the CIO." Jedele went to the planton February 20 and was given his work badge by Maas who told him to wait beforegoing back on his job until Ogden had reported.Ogden came in and said that hefound that Jedele had been "arguing for the CIO" and that there would have tobe another meeting of the directors. -Jedele was never reinstated.August J. Feldkamp, aged 68, who had been with the respondent some 20 years,-went to Ogden's house to appeal for reinstatement,and was told by Ogden andMcIntyre that if he -would give them the names of employees who had signedmembership cards in theTWUA, theywould get him reinstated in 29 days.Feldkamp gave them the names as requested,but it was April 15,1942, or about2 months later, that he was reinstated.,Though reinstated,he was denied the -seniority status he had acquired up to the time of his discharge.Anna Pratt.Mrs.Anna Pratt was first employed by the respondent in 1937.She was employed on a second shift and was laid off from time to time whenthe shift was discontinued due to curtailment of production.She was calledback to work each time when a second shift was again required.She was em-ployed as a feeder tender in the carding room.Her husband was one of therespondent's foremen.Mrs. Pratt was handed one of the pamphlets advertising the first meeting ofthe TWUA and attended the meeting.When-, during the course of the meeting,SupervisorWhite stated that the respondent's employees were satisfied withexisting conditions and that there were no "grievances"among its employees,Mrs Pratt stated that she had a grievance inasmuch as she performed the sameduties as a man on an alternate shift but received 5 cents an hour less pay. Sheremained throughout the meeting,signed a TWUA membership card, and wasappointed a temporary steward of the cardingroomAtleast one meeting ofTWUA stewards was thereafter held in her home. She testified that her bus-band was not present at the meeting.On the day following the September 7 meeting of the TWUA when Bahr calledat the respondent's office, the matter of employee grievances was discussed andBahr mentioned that a woman had voiced a complaint during the meeting.Haasstated that the woman was Anna Pratt 10 It is clear therefore that the respond-ent was informed of Anna Pratt's participation in the TWUA organizationalmeeting.On September 27 a notice to "Feeder Tenders" was posted in the plant. Thisnotice differentiated between the duties,ofmen and women feeder tenders inthat the male feeder tender was required to "run out lots, help bring in sheetedlots from waste room and fill chutes in an emergency"whereas female feedertenders were instructed not to perform these functions.After the recognition of the Independent by the respondent, Anna Pratt wassolicited to join the Independent by McIntyre and repliedthat she didnot wantto join inasmuch as she hadsigned a TWUAcard.McIntyre came back laterand told her that she would have to join or lose her job. She then joined the -Independent and according to her testimony,was not thereafter active in behalfof the TWUA.However, sometime after she had joined the Independent, McIn-tyre tbld her that she would have to sign a written statement'to the effect thatshe "would not have anything to do with anyone connected with the CIO." 2010Haas testified that he knew that it was Anna Pratt who had voiced a grievance atthe TR'IIA meeting because news"gets around pretty fast in this town."20McIntyre accused her of having violated one of the Independent's by-laws but refusedto let her see a copy of the entire by-laws, showing her only the by-law which sheallegedly had violated.- CLINTTONWOOLEN MA1N'UFACTURIIl\TG COMVIIPAN,Y25'She refused to sign such a statement unless all Independent members were re-quired to sign, and, later, asked Personnel Director Haas if she would have tosign the statement or lose her job.Haas replied that he "didn't know they weredoing any of that kind of thing," and that he would "talk to them," and wouldthen come back and tell her what he had found out. On the following ,day,Haas asked her why she "wanted, the CIO," and she replied that she thought "themill would run much steadier" and she would have more work if they "had theCIO in the mill, the same as the auto factories did."Haas answered that hecould see her "point" and that he had an idea they would both "be in the millfor a good many years." Haas did not mention the statement proposed byMcIntyre nor wasshe againasked to sign it.'1She testified that she thought theconversations with Haas occurred early in October, 1941.On or about October 29, one of the feeders on Anna Pratt's job ran out ofwool requiring the machine to be shut down and thus causing an interruptionof production 22When this was reported to Haas, he called her to his officewith the intention of discharging her"He told her that there had been agreat deal of waste coming out of the carding room and that they had decidedto call employees into the office or discharge them when they found work ofthis kind.He then said that this was the first time he bad heard of her having"this trouble".McIntyre, Independent steward of the carding room, when sum-moned by Haas, stated that in the past employees had been accordeda "secondchance" and that the Independent "wouldn't allow" Haas to discharge Mrs.Pratt at that time, but that if the same thing happened again "they wouldn'tstand in the way of the discharge."24MrsPratt was thereupon permitted tocontinue on her job.She offered no explanation of why she had let her feederrun out on this occasion other than that she was sweeping underneath one ofthe carding, machines at the time of the occurrenceShe testified, however,that this was the first- time she had let one of her feeders run out, and thereis no evidence that she had previously been reprimanded or disciplinedbecauseof poor work.,%On November 21, 1941, the day following Thanksgiving, Anna Pratt was againcalled to Maas' officeHe handed her her check and told her that she wasdischarged because her work was so defective that it could not be run on thespinningframesShe denied that she was responsible for the poor workbut Haas told her that it had been identified as hers.McIntyre was again calledin but he stated that she had been given one chance, and did not oppose herdischargeHe advised her that she could appeal to the Independent's Board21These findings are based on 'the undisputed testimony of Anna Pratt.22The raw wool is blown by air into bins on the top floor of the plant. There arewooden chutes from the bins to the carding room o Bich is on a lower floor, and theraw wool is removed from the chutes by hand and placed by the feeder tender in thefeederwhich is a receptacle resembling a manger from which the raw wool is auto-matically fed into the carding machine.The feeder tender's chief duty is to see thatthe feeders are pioperly filled with wool at all timesThe chutes are located only afew steps from the nearest feeder.There were 6 feeders on Anna Pratt's jobThe woolissues from the carding machine in the form, of "roving", or loose strands.This rovingis contained on spools which are removed from the carding machine by the finisher tender,are weighed, and if of satisfactory weight are then conveyed to the spinning room on alower floor. "-'22This finding is based on Maas' testimony.21McIntyre testified : "I was called in and apparently she was all through because thathad been quite a common occurrence and I said that inasmuch as we had already estab-lished a precedent in other cases, that she should have another chance with the under-standing that the same thing didn't occur again." 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Directors,but no further action was taken on her case and she was discharged.21Paul Louis Dunham,an assistant superintendent,testified that on the dayfollowing Thanksgiving,he noticed that the Number 1 frame in the spinningroom had quite a few "ends down" on certain spools and instructed the spinnerto stop the machine.The spools on which the ends were down were markedwith the identification number of the finisher tender, and were by that methodtraced to the -Number 1 carding machine.28 Georgia Pratt, sister-in-law ofAnna Pratt,was the finisher tender on the Number 1 carding machine and threeothers, whereas Anna Pratt was the feeder tender on these same machines andtwo additional machines.The defective work was thus traced by the identifi-cation of the finisher tender to Anna Pratt.Haas testified that he was sum-moned by Dunham to the spinning room and was shown the work on the Num-ber 1 frame and "it was running very bad. In fact I don't believe they couldrun it at all"Dunham also advised Haas that Anna Pratt had let two of herfeeders run out.McIntyre testified that he was shown the defective work thusattributed to Mrs Pratt.Anna Pratt was not shown the defective work attrib-uted to her.The respondent's plant was closed all day Thanksgiving and Anna Pratt's lastwork shift prior to her discharge ended`atmidnight,November 19. She ad-mitted that on the previous night, November18, two of her feeders ran low andshe had to shut down the two machines.It appears from her uncontradictedtestimony,however, that these feeders ran low, on this occasion,because of aninsufficiency of wool in the chutes.It further appears from the notices postedby the respondent on September 27, that it was not, her duty to put wool inthe chutes;in fact, she was instructed not to.According to her uncontradictedtestimony,she notified the employee whose duty it was to fill the chutes 27that the wool was running low in her feeders, but that, he was engaged in otherwork and before he was free to fill the chutes, the wool in the feeders wasso low that she had to shut down two of the machines.' She also asked herforeman, Clarence Tirb, if she might put wool in the chutes and he replied thathe would do it himself.She admitted that she did not state these circumstancestoHaas at the, time of her discharge,but it does not appear that she was spe-cifically accused of having let her feeders run low but was merely advised byHaas that she was being discharged because of poor work which was causingdifficultyin the spinning room.The feeders which ran low on Anna Pratt's job on this occasion were identifiedas numbers 5 and 6. Tirb testified that he cut up the roving on the Number 5machine and put it back in the feeder2°He further testified that he cut back23McIntyre testified that the "immediate cause" of Anna Pratt'sdischarge was thefact that"she allowed two feeders to run out."He further testified:"All I saw was theresult of the work when they tried to run it on the frames,the strands were so thin theybroke down,they wouldn't run."22Haas testifiedthatthe system of identification of work was installed during the latterpart of October,1941,after discussion with Dunham and James T. Cullen, assistant super-intendents,about difficulties in the spinning department due to defective carding work.The finisher tender was thereafter required to mark each spool in a manner that it couldthereafter be traced back to the machine from which it issues.A partial cause of thedifficulty in spinning was "double ends" which did not result from deficiency on the part27 Foreman Clarence Tirb testified that the men who filled the chutes were called "card1,1strippers,"and "there were two men filled the chutes . .28 It was the duty of the feeder tender to shut down the machines if she observed thatthe feeders were too low or out._21Where the feeders had run low and the roving was too thin therefore for spinning,itwas customary to cut it up and return it to the feeder as raw material.When askedifAnna Pratt requested his permission to get wool for her feeders,Tirb testified : "Notthat I know of."' iCLINTONWOOLEN MANUFACTURING COMPANY-27some of theroving on the Number 6 machine and returned it to the feeder, andthat he weighed the spool from the Number6 machineon which some of theroving had issued, "okayed" it, and let it go 30Tirb notified Dunham that AnnaPratt had let two of her feeders run low but Dunham did not report it to Haasuntil November 21, the day following Thanksgiving, after his discovery of thedefective yarn on the Number 1 spinning frame.'Anna Pratt testified that on the last shift worked before the Thanksgivingholiday,' her work was very light and she "had plenty of time to watch."Georgia Pratt, whose duty as finisher tender was to observe the roving as itcame over the machines, testified that she did not notice anything wrong withAnna's feeders on this occasion. She testified : "If that work was made byAnna Pratt, it was made by me, because I was tending to the finisher, and .. .if it was very noticable (sic) I too should have noticed it, and I didn't noticeit . . .No one scolded me about it, or told me that she had turned out poorwork.Of course, I was very greatly concerned about it, because I thought itwould be my responsibility too." `3Tirb testified that he weighed the spools fromAnna's machines on this shift, and when asked the question, "were they all rightthat, night, if you recall?" testified, "As far as I know, they were.When weweighed them, yes." It is apparent from all the testimony that any defectivework issuingfrom the Number 1 machine was detected only when it reached thespinning department on the day following the Thanksgiving holiday - ,While Anna Pratt testified that she had never observed any other feedertender let her feeders run low, that this was not an uncommon occurrence inthe carding department is established in the testimony of several witnesses.Tirb in response to the question, "To your knowledge, did it happen very oftenthat feeders would run low?" answered, "Yes, we had a lot of trouble with that",and "Well, I would say quite often."Robert Crosby testified without contra-diction that Morris Heath let his feeders run out 2 or 3 times in one night.`'Georgia Pratt testified, "It is quite a common thing for the feeders to run low",and that it "happened quite often.We had two, week before last, completely out.It isn't supposed to happen."No employee other than Anna Pratt was dischargedor penalized for this fype of defective work30Approximately 50 yards of roving are -cut off from the end of the spool for purposesof weighing.Since there are thousands of yards of material on the spools,it is of coursepossible that whereas the material weighed is of standard weight there may be materialin the middle of the spool that is too thin for proper spinning and which would not bedetected at the time of weighing11Dunham testified that lie ins%ected the carding room on the last work shift beforeThanksgiving and that Tirb told him that Anna Pratt had let one of her feeders run out,but that it was after he left the carding room that she let the second feeder run out andTirb did not report this to him until the day after Thanksgiving, and after he haddiscovered the defective work on the Number 1 spinning frame It is clear, however,from the testimony of Anna Pratt, substantially corroborated by Tirb, thatitwas onTuesday before Thanksgiving that two of her feeders ran low and Tirb testified that hereported the occurrence to Dunham on the following night.Haas testified that lie lefttown Wednesday noon before Thanksgiving and did not return until Friday followingThanksgiving33Normally,the wool issuing from the carding machines on one shift is placed on thespinning frames on the following shiftThus, normally, the work discovered on theNumber 1 spinning frame the day after Thanksgiving would have issued from the Number1 carding machine on the last shift before Thanksgiving.Haas testified "I would saythe deficiency in the work on No. 1 happened the night before Thanksgiving "'Haas testified that feeder tenders and finisher,tenders have a joint responsibility "inthat neither one should allow bad work to come through " Cullen also testified that itwas the responsibility of the finisher tender to notice if the wool was running too thin.81Haas testified that he was not advised of this occurrence.Heath did not testify. 28DECISIONS OF,'NATIONAL LABOR iELATIONS, BOARDBoth Anna and Georgia Pratt-testified that whereas, prior to the advent ofthe TWUA, Supervisor James T Cullen inspected, their work only occasionally,after the first TWUA meeting he would inspect their work almost every day.Georgia Pratt testified: "after this 'CIO meeting he (Cullen) would come upevery day and sometimes two or three times a day and whenever I noticed him,he always went back of the feeders and looked at them and felt of the rovingas it came over the overhead and picked -up little tufts of wool and went andtalked to Mr. Steele about them."Cullen testified that there was no change in,his method of supervision or its frequency following the September meeting ofthe TWUA. The undersigned found Anna Pratt to be a truthtul and convincingwitness, and credits her testimony which is corroborated by that of Georgia Pratt.In February, 1942, Anna Pratt applied to Haas for reinstatement.Baas toldher that' he "had nothing against her" but that there were "others" who did notwant her and that he would speak to them and let her know. She did riot there-after hear from him.C. Concluding findingsThere is very little conflict in the testimony on the basic facts upon which aconclusion must be reached whether or not the respondent interfered with anddominated the formation and administration of the Independent.Although the formation of an inside union had been a topic of discussion amongthe respondent's employees for a year or more, it was-Dot until the TWUA beganits organizational campaign that the first actual steps were taken to organize theIndependent, and in a week's time following the first meeting of the TWUA,the Independent had been organized and-had been granted recognition by therespondent as sole bargaining representative of its employees.These circum-stances considered as an isolated factor do not of course establish respondentinterference and domination, since the threat of competition is commonly a spurto action, but must be viewed in the context of the entire situation for their trueand full significance.The first meeting of the TWUA on September 7, 1941 was advertised as anorganizational meeting and its announcement was addressed to the respondent'semployees.That the respondent appreciated the implications which might flowfrom attendance of this meeting by its supervisory personnel is shown in thetestimony of Nilsen that he thought he had instructed all his foremen not toattend the meetingNevertheless, Kimball, the respondent's secretary-treasurer,and White, a supervisor, attended the September 7 meeting, and White duringthe meeting spoke publicly against the TWUA apd advocated the formation ofan inside union.While White may have "presumed" that he was eligible formembership in the TWUA, his position was such that the employees regardedhim as representative of management.Both White and Kimball left the meetingwhen the employees were invited to sign membership cards in the TWUA, butit is reasonable to assume that their presence at the meeting and White's state-ments operated as a restrain upon the employees' freedom of choice of a bar-gaining representative, and this is further indicated by the fact that a majorityof the employees left the meeting at or about the same time as Kimball andWhite.When on, the day following this meeting the respondent was advised of theparticipation in the meeting of its supervisor, White, and the attendance ofits secretary-treasurer, it was afforded an opportunity to absolve itself frompossible implications of interference and to manifest its disinterestedness bypublishing to its employees a disavowal of White's partisan comments. and astatement of its own neutrality.The respondent, however, refused or failed to. CLINTON WOOLEN MAN'UPACTURINGCOMPANY29btake such action or to post a notice, as requested by the TWIJA representative,advisingits employees of their rights of self-organization under the Act, althoughit did address a notice -to its supervisory personnel, including White; instructingthem to refrain from participation in union activities and setting forth therespondent's position of,neutrality.While it may be assumed that this noticeeventually became generally known to the employees through rumor or otherwise,it containedno repudiation of White's statements, was not posted in the plant,and therefore did not have the effect of dissipating the restraint which had'already been imposed upon the minds of the employees and which was heightenedby subsequent developments.Two days following the September 7 meeting of the TWUA, a meeting washeld for the purpose of organizipg the IndependentThis meeting was arrangedand presided over by Mahrle whose association with the respondent has extendedover many years and who was in the full sense of the term, an "old and trusted"employee.36Prior to the meeting, petitions had been circulated, upon Mahrle'sinitiative, to determine whether or not the employees desired to form an insideunion.Having successfully "launched" the new organization, Mahrle consideredthat his task was finished and does not appear thereafter to have been active inthe Independent.The organizationalmeeting ofthe Independent was held during working hours,and whilethe respondent refused a request to close the plant for the meeting,when advised by three of its employees that the employees would walk out, it didnothing to counteract the "threat" and in fact offeredno resistancewhatever toemployeesleaving their jobs but permitted them to register on leaving the plantand on returning, in the customary manner.The employees who thus left theplant during working hours, thereby interrupting production, were not thereafterdisciplinedor penalized further than a reduction in their wages for the time theywere absentfrom their jobsThe respondent's passivity in the face of this considerable interruption of 'pro-duction, with full knowledge of its purpose, cannot beassessedas anything less.than acquiescence.Nilsen's explanation that you "can't discipline several hun-dred employees" provides little extenuation of the respondent's failure to makeany effort to prevent its employees from leaving the plant, since it may be as-sumed with reasonablenessthat, had the 80,or 90 employees who left their jobsbeen advised by the respondent that such action would result in their dischargeor other disciplinary measure, they would have remained at work and the or-ganizationalmeeting of the Independent would have been held outside of workinghours.In any event, vigorous action by the respondent would have served toclarify its own position and render it less suspect of complicity.The undersignedis convinced and finds that the respondent by its non-action acquiesced in theholding of the first organizational meeting of the independent during workinghours, andthat by so doing it conveyed to the minds of its employees generallythat the meeting was thus held with its consent and approval.36The meeting of September 9 is remarkable for the haste and unaniminity withwhich the Independent's organization was accomplished.The by-laws, the ar-ticles of incorporation, and the minutes of the first meeting were prepared priorto the meeting by counsel, and during the somewhat less than one hour's time thatthe meetinglasted, employees paid initiation fees and were given receipts, adopteda name for the organization, and elected by acclamation its Board of Directors.35 SeeMatter of W. LMassonCorporationandUnited Electrical Radio & Machine -Woikers of America, Local No. 475(CIO), 44 N. L R B., 113681 SeeMatter of General Di y Batteries, Inc.andInternational Association of Machinists,.Lodge 1238, A. F.of L., 27 N, L R. B 1021. 30DECISIONSOF NATIONALLABOR ,RELATIONS BOARDOn the following day, although no membership or authorization cards had yet'been printed and the Independent had not in fact perfected its organization, itnotified the respondent that it represented a majority of employees, made a seriesof "demands" with respect to wages and working conditions, and requested aconference which was promptly granted.On September 14, one week after thefirst organizational meeting of the TWUA,' and'with- knowledge that 'the TUWAhad scheduled its second meeting on that same day,' the respondent met with rep-zation'cards which it did not count and the statement of the representatives ofwhom Nilsen testified, "they were all reputable people" and "Most of them hadbeen in the employ of the Company for a long time" granted the Independentrecognition as sole bargaining representative and 'reached an agreement on acontract the terms of which were not known to some members of the Inde-pendent's Board of Directors prior to the.conference and had not been discussedwith the employees generally, and which included,inter ilia,provisions for aclosed shop with check off of union dues. The striking amity 'prevailing in thismeeting between The respondent and the Independent representatives whom itregarded as old and trusted 'employees, discounts any contention that the re-spondent's acquiescence in prior and subsequent demands of the Independent wasoccasioned by duress. cr'the fear that the,latter.would resort to retaliatory actionif opposed in its demands.While a majority of the respondent's employees had paid initiation fees andsigned authorization cards in the Independent at the time the respondent grantedit formal recognition, it would appear that the respondent, with knowledge oforganizational efforts of the TWUA, would normally, as a matter of ordinarycaution, have at least counted the Independent cards and compared signaturesthereon with the current payroll. Its failure to do so, or to make any furtherinvestigation of the Independent's claim to represent a majority of employees,manifested unusual haste and was not consistent with a truly impartial or neutralattitude.Such haste, under the circumstances of the entire situation, has itsonly logical explanation in a desire and intent to foreclose the TWUA frombecoming the bargaining representative.'?-'The respondent, with total disregard for the interests of employees who hadnot yet affiliated with the Independent, agreed to close its plant for one houron the following Tuesday, September 16, to enable employees to attend a meetingof the Independent for the purpose of ratifying the contract.All employees,regardless of union affiliation or lack of it, were required to leave their jobs onthis occasion, with a proportional reduction in wages, for which they could becompensated only by seeking reimbursement from the Independent. Such action,prior to the ratification and execution of the contract, is indicative of therespondent's haste in cementing its recognition of the Independent.In February 1942, officers of the Independent, without objection by the re-spondent, held meetings during working hours for the purpose of questioningcertain employees, whom they called from their jobs, concerning their affiliationwith the TWUA. The respondent's foremen though notified of this action didnothing to prevent it, nor was any employee penalized for thus interruptingproduction, though a reduction was made in the wages of employees thus takenfrom their jobs by officers of the Independent. Such supineness in the face of aconsiderable interruption of production at a time when, according to the respond-$T SeeN L. R. B. v. Precision Castings Company, Inc.andPrecision EmployeesAssocia-tion,intervenor,No 9099 (C.,C. A. 6), II LRR 26; alsoMatter of Wells-Lamont-SmithCorporationandAmalgamated Clothing Workers of America(C. I. 0.) ; andLouisianaGlove WorkersAssociation,41 N. L. R. B 2.53, decided June 30, 1942. CLINTON WOOLEN MANUFACTURING COMPANY31ent's own witnesses, full production was a matter of great concern, is not to beaccounted for on the grounds that the respondent had no right to interest itselfin the internal affairs of a labor organization.To the contrary, in its failureto protest or to make any effort to prevent this encroachment by Independentofficers on the regular working hours of its employees, or to penalize thoseresponsible for it, the respondent gave to the entire action the color of itsendorsement.The discharge of seven employees which followed these meetings,while effected pursuant to the closed shop provision of the contract, in the lightof the entire circumstances appears to have been motivated by the respondent'sconcern over renewed organizational activities by the TWUA.From the foregoing, it is seen that in its inception, and in successive stagesof its organization, the Independent received the respondent's manifest support.Obviously, non-action when there is a duty to act may operate as a curb onemployees' freedom of self-organization to the same extent as action when thereis a duty to refrain.The undersigned is persuaded that the respondent's. entirecourse of conduct discouraged affiliation of its employees with the TWUA whileencouraging affiliation with the Independent. The undersigned is further pre-suaded and finds, upon consideration of the entire-record, that the respondentinterfered with and dominated the formation and administration of the Inde-pendent and contributed support to it.The contracts executed by the respondentand the Independent are therefore invalid, and the discharge of the seven namedemployees pursuant to its terms are discriminatory, within the meaning of theAct.The undersigned accordingly finds that the respondent discharged RobertPratt, August J. Feldkamp, Junior J. Feldkamp, Robert M. Crosby, Max J. Jedele,Auneta A. Walton and Robert W. Walton because of their activity in behalf ofthe TWUA.The discharge of Anna Pratt was, not effected pursuant to the respondent'scontract with the Independent and therefore requires separate and individualconsiderationAnna Pratt participated in the early organizational efforts ofthe TWUA, and at its first meeting voiced a grievance against management, andwas thereafter up to the time she was required to join the Independent activein behalf of the TWUA. Her participation in the first TWUA meeting was,admittedly, known to the respondent, and thereafter her work was more closelyinspected by her supervisor than previously.After joining the Independent, sherefused to sign a statement, as requested by McIntyre, an officer of the Inde-pendent, professing to give up all associations with the TWUA, and when sub-sequently questioned by Haas concerning her continued interest in the TWUA,expressed herself as still favoring that organization. It is clear therefore thatalthough she had affiliated with the Independent, she was suspected by officers ofthat organization of continuing associations with the TWUA, and that the re-spondent had knowledge of her continued preference for the latter organization.When Haas summoned her to his office on October 29, according to his own testi-mony he had decided to discharge her, although it appears that her work hadbeensatisfactory over a period of some 5 years and the offense of which shewas now guilty was a "common, occurrence" It further appears that otheremployees guilty of the same or similar failure in their work, were neither dis-charged norpenalized.'That Haas did not discharge Anna Pratt on October 29is explainedby the intervention of McIntyre, as Independent steward, who statedthat it was customary to give an employee a "second chance", but who made it11 " . . the test,whether, a challenged organization is employer controlled,isnot anobjective one but rather subjective, from the standpoint of employees."N. 'L. R. B. v.Thompson Products, Inc,130 F (2d) 363 (C C A. 6) 32DECISIONS OF NATIONAL LABOR RELATIONS BOARD,clear 'at that time that the Independent would not oppose her discharge if she wasagain guilty of the same offense. ' Less than a month later, Anna Pratt was againaccused of negligence in her work. and was, without objection by the Independent,discharged.The basis of her discharge, as' asserted by the respondent, wasnegligence in the operation of her numbers one, five and six machines. The'undersigned is convinced by Anna Pratt's undisputed testimony that she wasnot responsible for the interruption in production on her numbers five and sixmachines and is further convinced that her blamelessness was known to the re-spondent's foreman.The undersigned believes that if the work issuing from hernumber one machine had been as defective as the respondent contends it was,itwould have been observed by the finisher tender on this same machine whoshared responsibility for work issuing from it, or by one of the two or more su-pervisors whose duty it was to inspect the work as it was run through themachines, but it was not until the material from the machine had reached anotherdepartment that its imperfections were detected.However, neither the finishertender nor the supervisors, who had at least a partial responsibility for workleaving this machine, were reprimanded or penalized whereas Anna Pratt wasdischarged.The undersigned, in view of the entire testimony, Is persuaded andfinds, that the respondent discharged Anna Pratt because of her participation inorganizational activity of the TWUA and her continued preference for thatorganization as stated to Personnel Director Haas in response to the latter'squestioning.The respondent by its interference with and domination of the formation andadministration of the Independent and by the discharge of employees because oftheir union activities, has interfered with, restrained and coerced its employeesin the exercise of the rights guaranteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE,The activities of the respondent set forth in Section III above,occurring inconnection with the operations described in Section I above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in unfair labor practices,'theundersigned will recommend that it cease and desist therefrom, and take certainaffirmative action which the undersigned finds necessary to effectuate the policiesof the Act.It has been found that the respondent interfered with and dominated the forma-tion and administration of the Independent, and contributed support to it.Theeffect and consequence of the respondent's interference with, domination and sup-port of the Independent, as well as the continued recognition of the Independent asthe bargaining representative of its employees, constitute a continuing obstacle tothe free exercise by the employees of their right to self-organization and to bargaincollectively through- representatives of their own choosingBecause of the re-spondent's illegal conduct, the Independent is incapable of serving the employees asa genuine collective bargaining agency.Accordingly, the undersigned will recom-mend that the respondent disestablish and withdraw,, ll recognition from the Inde-pendent as the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, rates of pay,hours,of employment, or other conditions of employment CLINtDONWOOLEN- MANUFACTURING COMPANY33Since the contract of, September 16, 1941, and the contract of August 12, 1942,each embody recognition of the Independent as such representative and are a meanswhereby the respondent's unfair labor practices are perpetuated,the undersignedwill recommend that the respondent cease and desist from giving effect to suchcontracts,or any amendment,extension,or renewal thereof, or any other contract,agreement or understanding with the Independent relating to grievances, labordisputes,wages, rates of pay, hours of employment,or other conditions of employ-ment.Nothing herein shall be taken to require the respondent to vary those wages,hours, seniority,and other such substantive features of its relations with theemployees themselves which the respondent has established in the performance ofthe contracts or as the said contracts have been extended,renewed, modified,supplemented or supersededThe contracts of September 16; 1941 and August 12,1942, each provided for acheck-off of Independent dues from thg wages of members of the Independent.The undersigned will therefore recommend that the respondent reimburse theemployees who were members of the Independent for the dues,if any,-which therespondent has deducted from their wages on behalf of the Independent.Having found that the respondent discriminated in regard to the hire andtenure of employment of Robert Pratt, August J. Feldkamp,Junior J Feldkamp,Robert M. Crosby,Max J.Jedele; Auneta A. Walton, Robert W. Walton, and AnnaPratt,the undersigned will recommend that the respondent offer immediate andfull reinstatement to Robert Pratt, August J. Feldkamp,Robert M. Crosby, MaxJ. Jedele, Auneta A. Walton,and Anna Pratt to their former or substantiallyequivalent positions,without prejudice to their seniority or other rights orprivileges,and that it make them whole for any loss of pay they may have suf-fered by reason of the discrimination against them, by payment to each of themof a sum of money equal to the amount which he or she normally would haveearned-as wages from the date of such discrimination to the date of the offer ofreinstatement,less his or her net earnings $° during said period.Since Robert WWalton does not desire reinstatement,the undersigned will not recommend thatthe respondent offer him reinstatement,but will recommend that the respond-ent make Robert W. Walton whole for any loss of pay he may have suffered byreason of the discrimination against him,by payment to him of asum of moneyequal to the amount which he normally would have earned as wages from thedate of such discrimination to the date subsequent to his discharge when hewas first employed in the position in which he was engaged at the time of thehearing in this proceeding,less his net earnings 90 during said period. ` Junior JFeldkamp subsequent to his discriminatory discharge was inducted into the armedforces of the United States.The undersigned will therefore recommend thatthe respondent,upon application by Junior J. Feldkamp within forty(40) daysafter his discharge from the armed forces of the United States,offer him rein-statement to,his former or a substantially equivalent position,without prejudiceto his seniority or other rights and privileges,and make whole Junior J. Feld-kamp for any loss of earnings he may have suffered by reason of the respondent'sdiscrimination against him,by payment to him of a sum of money equal to theS°By "net earnings"Ismeant eai nings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2.i90,8N. L. R. B. 440. Moniesreceived for work performed upon Federal, State, county, municipal, or other work-reliefprojects shall be considered as earnings.SeeRepublic Steel CorporationV.N. L R. B.,.311 U S 7.40 See footnote 39,supra. 34DECISIONS OF NATIONALLABOR RELATIONS BOARDamount he normally would have earned as wages during the periods(1) betweenthe date of ,his discharge by the respondent and the'date of his induction into thearmed forces of the United States; and (2) between a date five (5) days afterJunior J. Feldkamp's timely application for reinstatement, as hereinabove setforth, and,the date of offer of reinstatement by the respondent ; less his net earn-ings " during said periods.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following:CONCLUSIONS OF LAW1.TextileWorkers Union of America, affiliated with the Congress of Indus-trial Organizations, and Clinton Woolen Workers, arelabor organizationswithin =the meaning of Section 2 (5) of the Act. tl2.By dominating and interfering with the formation and administration ofClintonWoolenWorkers, and contributing support to it, the respondent hasengaged inand is engagingin unfair labor practices within themeaning ofSection 8 (2) of the Act.3 By discriminating in regard to the hire and tenure of employment of RobertPratt, August J. Feldkamp, Junior J. Feldkamp, Robert M Crosby, Max J. Jedele,Auneta A. Walton, Robert W. Walton, and Anna Pratt, thereby discouring mem-bership in Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, the respondent has engaged in and is engaging in unfair.labor practices, within the meaning of Section 8 (S) of the Act.4.By interfering with, restraining and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engaged inand is engagingin unfair labor practices, within the meaning of Section 8 (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signed recommends that the respondent, Clinton Woolen Manufacturing Com-pany, its officers, agents, successors, and assigns, shall:1Cease and desist from :(a)Dominating or interfering with the- administration of ClintonWoolenWorkers, or with the formation or administration of any other labor organization,and from contributing financial or other support to said labor organization or toany other labor organization ;(b)Recognizing Clinton Woolen Workers as the representative of any1of itsemployees for the purposes of dealing with the respondent concerning grievances,labor disputes, wages, rates of pay,,hours of employment, or other conditions ofemployment ;--(c)Giving effect to the contract of September 16, 1941, or to the contract ofAugust 12, 1942, with Clinton Woolen Workers, or to any modification, extension,supplement, or renewal thereof, or to any superseding contract with it;(d) Discouraging membership in Textile Workers Union of America, affiliatedwith the Congress of Industrial Organizations, or any other labor organization ofits emlloyees, by discharging any of its employees or in any other manner dis-criminating in regard to their hire and tenure of employment, or any term orcondition of employment ;.47See footnote 39,supraI CIANTON WOOIsEN MANUFACTUURfNG- COMPANY35(e) In any other manner interfering with, restraining, or coercing its employeesin the exercise of their rights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purpose of collective bargaining,or other mutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action, which the undersigned finds will effec-tuate the policies of the Act :(a)Withdraw all recognition from and completely disestablish Clinton WoolenWorkers as the representative of any of its employees for the purpose of dealingwith the respondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of employment ;(b)Offer to Robert Pratt, August J. Feldkamp, Robert M. Crosby, Auneta A.Walton, Max J. Jedele, and Anna Pratt immediate and full reinstatement to. theirformer or substantially equivalent positions, without prejudice to their seniorityand other rights and privileges ;(c)Make whole Robert Pratt, August J. Feldkamp, Robert M. Crosby, AunetaA.Walton, Max J. Jedele and Anna Pratt for any losses of pay they may havesuffered by reason of their respective discharges by the payment to each ofthem of a sum of money equal to that which each normally would have earnedas wages during the periods from the respective dates of the discharge to thedate of the offer of reinstatement, less his or her net earnings during suchperiod ; 4'(d)Make whole Robert W. Walton for any loss of pay he may have sufferedby reason of his discharge by payment to him of a sum of money equal to thatwhich he normally would have earned as wages during the period from the dateof his discharge to the date subsequent to his discharge when he was first employedin the position which he held at the time of the hearing in this proceeding, lesshis net earnings during such period ; 43(e)Upon application by Junior J. Feldkamp within, forty (40) days after hisdischarge from the armed forces of the United States, offer him immediate andfull reinstatement to his former or a substantially equivalentposition,withoutprejudice to his seniority and other rights and privileges ;(f)Make whole Junior J. Feldkamp for any loss of pay he may have sufferedby reason of his discriminatory discharge, by payment to him of asum of moneyequal to the amount he would normally have earned as wages during the periods :(1) between the date of his discharge and the date of his induction into the armedforces; and (2) between a date five (5) days after Junior J. Feldkamp's timely /4application for reinstatement and the date of the offer of reinstatement, lesshis net earnings 46 during those periods.(g)Reimburse each of its employees who were members of Clinton WoolenWorkers for all the dues, if any, which it has deducted from their wages on behalfof Clinton Woolen Workers.(h) Post immediately in conspicuous places in its Clinton, Michigan plant, andmaintain for a period of at least sixty (60) consecutive days from the date ofposting, notices to its employees stating: (1) that it will not engage in the conductfrom which it has been recommended that it cease and desist in paragraph 1 (a),(b), (c), (d), and (e) of these recommendations ; (2) that it will take the affirma-tive action set forth in Paragraph 2 (a), (b), (c), (d), (e), (f), and (g) of theserecommendations; and (3) that its employees are free td become or remain41See footnote 39,supra.u See footnote 39,sepia.41As provided in paragraph(e) supra.46Seo footnote 39,supra.531647-43-vol 49-4I 36DECISIONSOF NATIONALLABOR RELATIONS BOARD 'members of Textile Workers Union of America, affiliated with the Congress ofIndustrial Organizations, or any other labor organization of their own choice;(i)Notify the Regional Director for the Seventh Region in writing, within ten(10) days from the date of the receipt of this Intermediate Report, what,steps ithas taken to comply herewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Directorin writing that it will comply with the foregoing recommendations, the NationalLabor Relations-Board issue an order requiring the respondent to take the actionaforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may, within fifteen (15) days from the date of the entry of theorder transferring the case to the Board, pursuant to Section 32 of Article II ofsaid Rules and Regulations, file with the Board, Shoreham Building, Washington,D. C., an original and four copies of a statement in writing setting forth suchexceptions to the Intermediate Report or to any other part of the record or pro,ceeding (including rulings upon all motions or objections) as he relies upon, to-gether with the original and four copies of a brief in support thereof.As furtherprovided in-said Section 33, should any party desire permission to argue orallybefore the Board, request therefor must be made in writing to the Board withinten (10) days from the date of the order transferring the case to the Board.WILLIAME SPENCER,Trial Examiner.Dated December 31. 1942.